Title: To Thomas Jefferson from Chevallié, 17 March 1785
From: Chevallié
To: Jefferson, Thomas



Monsieur
Rochefort le 17. Mars 1785.

J’ai vû avec reconnoissance dans les deux lettres que vous avez Ecrit à Mr. Bn. Franklin les 25. 9bre. et 1er. Xbre. dernier, Et que ce Ministre Plénipotentiaire des Treize Etats unis a eû la bonté de me transmettre, à la suite de la Dépêche dont il m’a honnoré le 26 fevrier dernier, tous les renseignements Sur l’objêt de mes demandes auprès de l’Etat de Virginie Et que vous paroissez tenir de Mr. Schort, l’un des membres actuels du Conseil de cet Etat, arrivé en dernier lieu à Paris. Après avoir été aussi bien instruit sur les dispositions où on Etoit de me satisfaire, lorsque Mr. Schort a laissé la Virginie, Je dois avoir l’honneur de vous faire part directement de quelques observations que J’ai à faire sur le contenu de Votre Lettre du 1er. Xbre.

Mes réclamations ne sont du tout point liées avec celles de Mr. de Beaumarchais, Puisqu’elles tiennent à une Comission de 3.P.% que J’ai acquise, à la vérité sur le montant de la Vente des Marchandises qui formoient la Cargaison du Fier Roderigue, Et que je fis moi-même le 8 Juin 1778 à Mr. Peter Henry alors Gouverneur de Virginie (Et non Pas le Sr. Francy, Comme vous l’avez crû), Et pour laquelle Comission il m’a été donné dès le 9. 7bre. 1780. Par ledit Sr. de Francy, comme agent de Mr. de Beaumarchais, deux traîtes à mon ordre Sur Mr. Armstead, ou tout autre agent de Virginie, Payable à dix jours de Vuë, l’une de 5420. Pounds 1 schelin 6 sols avec les intérêts à Compter du 1er. Juillet 1778., tels qu’ils ont étés convenus Etre Payés dans mon Contract de Vente passé avec Mr. Henry, dont Mr. de Franklin a eû une copie que je luy ai envoyé, de L’Expédition que J’ai par devers moi révêtu des Sceaux de la Province Et qu’il est à lieu de vous Communiquer. L’autre Traite est de 46. miliers de Tabac. Il va vous être aisé, Monsieur, de Présumer que ces deux êffets, qui sont en originaux aux mains du Sr. Dominique Cabarrus neveu, Négociant résidant à yorkTown, qui a ma Procuration pour en Solliciter le Payement, portent naturellement sur les fonds qui restent dûs par l’Etat de Virginie à Mr. de Beaumarchais.
Il eut été bien simple, en ordonnant un acompte proportionné au montant de ces deux Effêts, le principal et Intérêts, Et de les donner ensuite Pour comptant à celuy qui représente M. de Beaumarchais auprès de l’Etat de Virginie. J’aurois été rempli de mon dû Et tout seroit dans l’ordre aujourd’huy, Aulieu que je me trouve réduit, par le deffaut de Jouissance de mes fonds, à la plus grande détresse. C’est donc sous ce point de Vuë que vous devrez dorénavant envisager mes Justes réclamations, Et que je vous supplie de les appuyer de votre bienveillance en m’envoyant des lettres de recommendation pour mon fils que je vais faire partir tout exprès pour aller solliciter luimême le Payement de ce qui m’est dû, auprès des Puissances de L’Etat de Virginie Et du Congrès. Il s’embarquera dès aussitôt leur réçeption. Je désirerois beaucoup d’en obtenir par votre moyen de Mr. Schort.
Je dois encore avoir l’honneur de vous observer, qu’au lieu de dépô de la solde qui restoit duë à Mr. de Beaumarchais quand je Partis de Williamsburg au mois d’Août 1778 dans le Fier Roderigue pour m’en retourner en France, que Je n’avois point traité d’une manière à reçevoir le montant du Produit de ma Vente en monnoye Courante d’Alors, puisqu’il fut expliqué dans mon Contract de Vente qu’on m’allouoit Six pour un du montant de ma  facture de France, Et qu’il me seroit payéen acompte 2000. Boucauds de Tabac fixés à 4. Pounds le Cent, le Surplus Portant Intérêt sur le Pied de 6.p.% l’an. Faites-vous remettre la Copie de ce Contract Et du Compte Courant arrêté avec Messrs. Armstead et Henry qui en est dépendant, Et qu’a Mr. de Franklin, vous aurez la preuve de ce que j’avance, Et de la bonne foi de mon Traité avec Mr. Henry. Sur ce Principe Je me crois très fondé à obtenir le Payement de ce qui m’est dû en Dollars, sans quoi je préférerai de tout Perdre et de rester Ruiné à Jamais. Je le serois en effêt si on me faisoit Eprouver une Pareille injustice.
Je me conformerai au Surplus, Monsieur, à Tout ce que vous avez eû la bonté de dire relativement à mes autres Créançes, sur le Congrès, Mr. Walnay et le Sr. Sans; celuy-cy me doit L’Equivalent de 230. Boucauds de Tabac qu’il est hors d’Etat de me Payer, à ce que m’a mandé Mr. de Marbois.
J’ai l’honneur d’Etre avec des sentiments aussi distingués que Respectueux, Monsieur Votre Très humble & très obéissant Serviteur,

Chevallié

